690 S.E.2d 694 (2010)
In the Matter of Michael Charles HAYES, Respondent.
Appealed by State.
No. 367P09.
Supreme Court of North Carolina.
January 28, 2010.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Michael Charles Hayes.
Diane M. Pomper, Assistant Attorney General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 681 S.E.2d 395.

ORDER
Upon consideration of the petition filed on the 21st of September 2009 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*695 "Denied by order of the Court in conference, this the 28th of January 2010."
HUDSON, J. recused.